
	

116 S337 IS: Preserving the MotorCities Heritage Act
U.S. Senate
2019-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 337
		IN THE SENATE OF THE UNITED STATES
		
			February 5, 2019
			Ms. Stabenow (for herself and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To extend the authorization for the MotorCities National Heritage Area in the State of Michigan,
			 and for other purposes. 
	
	
 1.Short titleThis Act may be cited as the Preserving the MotorCities Heritage Act. 2.Extension of MotorCities National Heritage Area Authorization The Automobile National Heritage Area Act (Public Law 105–355; 112 Stat. 3247; 128 Stat. 3802) is amended—
 (1)in section 109, by striking September 30, 2021 and inserting September 30, 2025; and (2)in section 110(a)—
 (A)in the second sentence, by striking Not more than a total of $10,000,000 and inserting the following:  (2)Limitation on total appropriationsNot more than a total of $12,000,000
						; and
 (B)by striking the subsection designation and heading and all that follows through There are in the first sentence and inserting the following:  (a)Annual appropriations; limitation on total appropriations (1)Annual appropriationsThere is.
